UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 30, 2015 TRI Pointe Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 1-35796 27-3201111 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19540 Jamboree Road, Suite 300, Irvine, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (949) 478-8600 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LA #1010161.v1 Item7.01 Regulation FD Disclosure. On June 30, 2015, Pardee Homes, the San Diego-based homebuilding division of TRI Pointe Homes, Inc., completed the sale of a 15.72 acre employment center located in their Pacific Highlands Ranch master plan community in San Diego County to a subsidiary of Lincoln Property Company for $53 million.A copy of the press release announcing this sale is attached hereto as Exhibit 99.1.
